DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 16/944508 by Katsuyuki Kishi.
3.	Claims 1-4 are currently pending and have been fully considered.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (US 2020/0044271 A1), herein referred to as Kim.
With respect to claim 1, Kim teaches [0017] a membrane electrode assembly for a solid polymer fuel cell comprising electrode catalyst layers laminated on both sides of a polymer electrolyte membrane. 
With respect to claim 2, Kim teaches the electrode catalyst layers [0064] are comprised of catalyst particles, carbon-based carrier particles (carbon particles), carbon fibers and an ion conductive binder (polymer electrolyte) [0076].
With respect to claim 3, Kim teaches carbon nanofibers or carbon nanotubes can be included in the electrode catalyst layers.
With respect to claim 4, Kim teaches [0033] a polymer electrolyte fuel cell comprising the membrane electrode assembly discussed above.
Kim does not appear to explicitly mention the measurement of the light transmission of the electrocatalyst layers using an adhesive member. However, MPEP Chapter 2114, Section II, titled Manner of Operating The Device Does Not Differentiate Apparatus Claim From The Prior Art states “A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
Since Kim teaches the structural limitations of the claimed membrane electrode assembly in claim 1 and also teaches the compositional limitations of the electrocatalyst layers in claims 2 and 3, the steps of measuring the light transmittance using an adhesive member do not further limit the structural limitations of the claimed membrane electrode assembly. Based on Applicant’s specification, the recited steps for measuring the total light transmittance [0028-0029] involve process steps using an adhesive member are not directed to specific structural or compositional limitations of the membrane electrode assembly.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724